Landon, J.,
(dissenting.) The case of Lane v. Atlantic Works, 111 Mass. 136, states very clearly the propositions governing this case. The injury must be the direct result of the misconduct charged; b.ut it will not be considered too remote if, according to the usual experience of mankind, the result ought to have been apprehended. The act of a third person intervening and contributing a condition necessary to the injurious effect of the original negligence will not excuse the first wrong-doer, if such act ought to have been foreseen. Practical knowledge and experience are required for the determination of the question whether some such injurious interference and result ought to have been apprehended, and the verdict of the jury usually determines this question. Here the jury have answered the questions involved as follows: When the engine was abandoned, it was reasonable to apprehend that some weak or wicked person would be tempted to set it in motion. A jury of railroad superintendents would probably concur in that conclusion. If thus set in motion, injury was to be apprehended to whatever persons or property might then happen to be exposed. The plaintiff was exposed and therefore injured. I advise an affirmance of the judgment.